283 F.2d 514
Christophoros LEONTIS, Petitioner-Appellant,v.P. A. ESPERDY, as District Director of Immigration and Naturalization for the District of New York, Respondent-Appellee.
No. 71.
Docket 25850.
United States Court of Appeals Second Circuit.
Argued November 3, 1960.
Decided November 3, 1960.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.
Harold Aibel, New York City, for petitioner-appellant.
Roy Babitt, Sp. Asst. U. S. Atty., New York City (S. Hazard Gillespie, Jr., U. S. Atty., New York City, on the brief), for respondent-appellee.
Before SWAN, CLARK and MEDINA, Circuit Judges.
PER CURIAM.


1
Affirmed in open court on the opinion of District Judge Dawson, D.C.S.D.N.Y., 175 F. Supp. 21.